 CORONET MANUFACTURING COMPANY641Coronet Manufacturing CompanyandLocal 945, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of AmericaandLocal 222, International Ladies' Gar-ment Workers'Union,AFL-CIO,Party tothe Contract.CaseNo. 22-CA-734.October 2, 1961DECISION AND ORDEROn March 31, 1961, Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel and the Garment Workers filedexceptions to the Intermediate Report together with supporting briefs.The Board' has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modifications.As set forth in more detail in the Intermediate Report, on July 13,1960, the GarmentWorkers requests recognition as collective-bargaining representative of the Respondent's production and main-tenance employees and also filed a representation petition with theBoard.On August 9, 1960, which was 2 days prior to the hearingon the petition, the Garment Workers called a strike against theRespondent because the Respondent had rejected the GarmentWorkers' demand for recognition.This strike continued until afterthe collective-bargaining agreement herein discussed was executed;and all but 6 or 8 of the Respondent's production and maintenanceemployees, ranging from 28 to 33 in number, joined the strike.On August 11, at the hearing on the Garment Workers' petition,the Respondent and the Garment Workers signed a consent agreementfixing August 26, 1960, as the date for the election.The Respondentand the Garment Workers also agreed to meet on August 15 to deter-mine the eligibility of voters.Between August 11 and 15 the Teamsters intervened in the repre-sentation proceeding.The record does not show the number of cardssupporting the Teamsters' intervention.Also between August 11 and15, the Respondent expressed a belief that the Garment Workers'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Rodgers,Fanning,and Brown].133 NLRB No. 63.624067-62-vol.133-42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresented a majority of the employees, and offered to recognize theGarment Workers without an election. In so doing, Respondent tookcognizance of the number of its employees that were participating inthe strike and picketing.The Garment Workers, however, rejectedRespondent's offer, citing the intervention by the Teamsters in therepresentation proceeding.The preelection meeting of August 15 was attended by the Re-spondent, the Garment Workers, and the Teamsters. The Teamsters,at that time, agreed to withdraw from the representation proceeding.On August 18, the Teamsters requested and obtained approval fromthe Regional Director to have its name stricken from the ballot in theelection then scheduled for August 26.Thereafter on the same day,theRespondent and the Garment Workers entered into contractnegotiations.Respondent and the Garment Workers met and bargained on August19 and 20. They had achieved substantial agreement on the terms ofa contract by the close of their meeting on August 20. They appar-ently met on August 22 when a draft contract was prepared. Repre-sentatives of the Respondent and the Garment Workers met againat 10 a.m. on August 23 to go over the draft.At 12 o'clock noon on August 23 the Teamsters filed a petition withthe Board covering Respondent's employees. The petition was accom-panied by but six cards.At 12:55 p.m., on August 23, a telegram fromthe Teamsters was received in Respondent's offices.The telegramnotified the Respondent that the Teamsters represented a majority ofthe Respondent's employees, and that the Teamsters demanded recog-nition.The telegram further notified the Respondent that the Team-sters "have this day filed a petition for certification" with the Board.Some 2 hours after the Teamsters' August 23 telegram was receivedin Respondent's offices, the representatives of the Respondent and theGarment Workers executed a bargaining agreement.The evidenceconflicts as to whether the representatives learned of the contents of thetelegram before they executed the contract.The Trial Examinerfound specifically that the Garment Workers' representatives did notacquire such knowledge. In the view we take of this case, it mattersnot whether the representatives-Respondent's or the Garment Work-ers'-had such knowledge. Consequently, for decisional purposes, weassume that both Respondent and the Garment Workers were fullyaware of the contents of the telegram before their bargaining contractwas executed.We find no merit in the contention of the General Counsel that theRespondent, by entering into an exclusive bargaining contract withthe Garment Workers in the face of the Teamsters' demand for recog-nition and its pending petition, violated the Act under theMidwest CORONET MANUFACTURING COMPANY643Piping 2doctrine.A violation underMidwest Pipingmust befounded upon the existence of a real question concerning representa-tion.Additionally, the burden of establishing facts to support thealleged violation rests on the General Counsel who must show, as partof hisprima faciecase, that such real question concerning representa-tion existed when the contract was executed 3The issue here iswhether the General Counsel has met this requirement.InShea Chemical Corporation,the Board took cognizance of theeffect of a petitioner's showing of interest in creating a real questionconcerning representation in the two-unionMidwest Pipingkind ofsituation.In that case, the Board, finding that such a real questionexisted, emphasized the fact the petition in question was "supported... by an adequate administrative showing of interest." 4 In thiscase, by contrast, the Teamsters supported its petition by but sixcards.Six cards, where there is a unit of approximately 30 employees,does not satisfy the Board's 30-percent rule, and is obviously not "anadequate administrative showing of interest."Nor do we agree withthe contention of the General Counsel that by adding these six cardsto anundisclosedandindeterminatenumber of cards allegedly filedby the Teamsters in support of its previous intervention, the patentdefect in the Teamsters' showing is made good. In these circum-stances, then, we cannot say that the Teamsters' petition had the effectof raising a real question concerning representation.Furthermore, we find, as did the Trial Examiner, that the equivocalconduct of the Teamsters does not show a sincere interest in the de-termination of a collective-bargaining agent for the Respondent'semployees.We note particularly that the Teamsters filed its petitiononly 5 days after it had withdrawn from the representation proceed-ing then pending on the Garment Workers' petition. The Teamsters,by its earlier intervention in that proceeding, had compelled the Gar-ment Workers to refuse to accept the Respondent's offer of recognition.Its withdrawal of intervention in that proceeding evidenced not onlythe abandonment of its claim, but also induced the Garment Workersto accept the Respondent's offer of recognition which brought aboutthe negotiations between the Respondent and the latter union. In thislatter connection, we note specifically that the record reveals that amajority of the Respondent's production 'and maintenance employeeshad participated in the strike called by the Garment Workers at thetime the contract here in question was executed.Accordingly, we con-clude that the latter union did indeed represent a majority of Re-spondent's employees at the time the contract was signed.2Midwest Piping&Supply Co.,Inc.,63 NLRB 1060.3William Penn Broadcasting Company,93 NLRB 1104, 1105-1106.4 Shea Chemical Corporation,121 NLRB 1027,1028-1029. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDTherefore, viewing thecasein its entirety, we find that the GeneralCounsel has failed to establish that a real question concerning repre-sentation existed at the time that the collective-bargaining agreementbetween the Respondent and the Garment Workers was executed. Ac-cordingly, we conclude that the Respondent did not violate Sec-tion 8(a) (2) and (1) of the Act as alleged in the complaint.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed by Local 945,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,hereinafter called the Teamsters,theGeneral Counsel of the National Labor Relations Board, by the RegionalDirector for the Twenty-second'Region,issued his complaint against Coronet Manu-facturingCompany, herein called Respondent.With respect to the unfair laborpractices, the complaint alleges, in substance,that on August 23,1960, Respondentand Local 222,International Ladies' Garment Workers' Union,AFL-CIO,hereincalled the Garment Workers, executed a collective-bargaining agreement effectivefrom August 22, 1960, to August 22, 1963,relating to hire, tenure, and terms andconditions of employment of Respondent'semployees,withknowledge of, andsubsequent to, the Teamsters'demands for recognition made on the same day, andwith knowledge of and subsequent to the filing of a petition by the Teamsters forcertification as the collective-bargaining representative of Respondent's employees.The complaint also alleges that said collective-bargaining agreement contains aunion-security clause which is violative of the Act.The answers of both theRespondent and the Garment Workers admitted the execution of a collective-bargaining agreement on August 23, 1960,but denied the commission of any unfairlabor practice.Pursuant to notice, a hearing was held before the duly designated Trial ExamineratNewark,New Jersey, September 26-29, 1960.All parties were represented bycounsel or other representative and were given full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce relevant evidence.Since theclose of the hearing, an exhaustive brief has been received from the Garment Work-ers which has been duly considered.Upon the entire record in the case,'and from my observation of the witnesses atthe hearing,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a corporation duly organized under, and existing by virtues of, thelaws of the State of NewJersey.Atall times material herein, Respondent hasmaintained its principal office and place of business in UnionCity,New Jersey, whereit is, and has been,engaged in the manufacture, sale, and distribution of knittedouterwear and related products.During the year preceding the filing of the com-plaint herein,Respondent,in the course and conduct of its business operations,caused to be manufactured, sold, and distributed productsvaluedin excessof $50,000of which products valued in excess of $50,000 were shipped from said plant ininterstate commerce directly to States of the United States other than the State ofNew Jersey.Respondent admits, and I find,that it has been at all times materialherein engaged incommercewithin the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDBoth the Garment Workers, and the Teamsters,are labor organizations withinthe meaning of Section 2(5) of the Act.iThe Garment workers' motion,made on or about November 7, 1961, to make 14 cor-rections in the transcript of testimony is hereby grantedIt is further ordered,8uasponte,that line 21, page 14, of said transcript be corrected by striking therefrom thelastword,"letter,"and substituting therefor the word "matter." CORONET MANUFACTURING COMPANY645III.THE ALLEGED UNFAIR LABOR PRACTICESThe Garment Workers began its drive to organize Respondent's production andmaintenance employees in the latter part of 1959.On July 13, 1960, it filed itspetition with the Board, in Case No. 22-RC-903, seeking certification as collective-bargaining representative for those employees.Pursuant to that petition, theBoard's Regional Director, on July 22, issued a notice fixing August 11, 1960, as thedate for the formal hearing on that petition.Before that hearing took place, the Garment Workers, on August 9, called andimposed a strike against Respondent.Pickets were deployed in front of'Respond-ent's premises and constantly maintained there until the strike was terminated onAugust 23 under circumstances hereafter detailed.All but 6 to 8 of Respondent'semployees participated in that strike?At the formal hearing in Case No. 22-RC-903 on August 11, Respondent appearedwith its attorney and stated that it would not be unwilling to consent to an electionprovided it was conducted 4 or 6 weeks hence. The Garment Workers objected toso long a delay, and the parties finally agreed upon August 26 as the date for theelection and both parties signed a consent-election agreement.The parties alsoagreed upon an election conference to be held on August 15 to determine the eligi-bility of voters.At an undisclosed date thereafter, but before August 15, the Teams-ters intervened in Case No. 22-RC-903, demanding a place on the ballot at thecoming election.Prior to the conference of August 15, Paul Falk, president of Respondent, calledPeter Detlefsen, manager of the Garment Workers, and informed him that at thesuggestion of Joseph Oberwager, Respondent's attorney, he was contacting Detlefsenbecause they "ought to get together."Detlefsen declined to discuss the matter andsuggested to Falk that Oberwager contact Irving Leuchter, the attorney for theGarment Workers.Oberwager called Leuchter and told him that he had conferred with his clientand had concluded that in view of the number of employees participating in thestrike and picketing, they were convinced that the Garment Workers representeda majority of the employees and, because the strike was causing his client greateconomic loss, Respondent was willing to recognize the Garment Workers, enterinto a collective-bargaining agreement with that organization, and thereby have thestrike terminated.Leuchter told Oberwager that, in view of the intervention by theTeamsters in the representation proceeding,immediate recognition of, and negotiationwith, the Garment Workers would "cause litigation, legal difficulties." In orderto alleviate the situation, however, Leuchter recommended that the date of the elec-tion be advanced and suggested that this matter be further explored at the electionconference on August 15.At that conference, attended by Leuchter, Oberwager, and Daniel Eile as repre-sentative of the Teamsters, Oberwager repeated that Respondent was convinced thatthe Garment Workers represented a majority of the employees and that it was pre-pared to recognize that organization.Leuchter reiterated that because of the Teams-ters' intervention this could not be done and again suggested that the date of theelection be advanced.Eile, however, refused to agree to this suggestion.Oberwager suggested to Leuchter that he step outside the conference room wherehe again urged Leuchter to accept recognition and to dispose of the matter, repeatingseveral times that Respondent was convinced that the Garment Workers repre-sented a majority of the employees.When Leuchter repeated that the only thingthat could be done would be to get an agreement to advance the date of the election,Oberwager asked why Eile did not go along with that recommendation. Leuchterreplied that he did not know but suggested that Eile be called out of the conferenceroom to join the two men. This was done and Eile informed the two men that,while he would not agree to advance the date of the election, the Teamsters wereprepared to withdraw from the representation proceeding and assured them that hisorganization would not appear on the ballot on any election that might be held.Oberwager asked Leuchter whether he was satisfied with that solution of the problemand was told that he was, but that he would have to take the matter up with his client.After conferring with representatives of the Garment Workers, Leuchter calledOberwager and told him that if the Teamsters withdrew, or entered into some kindof satisfactorycommitmentthat they would withdraw, the Garment Workers wouldenter into negotiations with Respondent but would continue the strike until a con-tract was signed.At the hearing .before me, the parties stipulated that on August 18the Teamsters requested the Board that its name be stricken off the ballot in the2The parties stipulated that during all times relevant herein, the number of productionand maintenance employees employed by Respondent ranged from 28 to 33 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection then scheduled for August 26.The Board's Regional Director approvedthe request on the same day, August 18.Bargainingconferences between Respondent and the Union also began on thesame day and were continued on August 19, and Saturday, August 20, at the con-clusion of which the parties were in agreement on "basic conditions," and agreedtomeet in Leuchter's office on Monday, August 22, to draft the written contract.This was apparently done as scheduled, for Falk appeared in the office of Oberwager,Respondent's attorney, at 10 a.m. on the following morning, August 23, "to go over"the contract with Respondent's lawyer.Detlefsen participated in that conferencewhich resulted in certain changes being made by Oberwager and noted on the singledraft which the three men had before them.Falk and Detlefsen left Oberwager's office at 12:05 p.m. and arrived at Leuchter'sprivate office, one of a large suite of rooms, about 10 mintues later so that Leuchtercould make the changes on the remaining copies of the contract in accordance withthe notations made in Oberwager's office.After spending about half an hour withhis callers in a discussion of those changes, Leuchter called his secretary to makethe changes agreed upon, the principal one requiring a retyping of one page of therider attached to the contract. Instead of going out for lunch, it was decided thatsandwiches should be sent for, and the three men entered the library adjoiningLeuchter's private office.The secretary returned to the library with the product ofher work about 15 minutes later while Leuchter was engaged in making the necessaryremaining corrections on all the copies of the 16-page contract and 4 pages ofattached memorandumso asto conform to Oberwager's suggestions.While the three men were engaged in that task at a large table in the library,VioletMeaney, the telephone operator and receptionist in Leuchter's office, enteredthe library and placed a note in front of Falk advising him that there was a callfrom his office.Falk followed her out of the library and asked where he could takethe call.She directed him to a room in the suite, some distance from the libraryand which was not then occupied, where Falk engaged in a telephone conversation 3concerning the following telegram from the Teamsters received at Respondent'soffice at about 12:55 p.m:PA096SSF3661960 Aug 23 AM 11 09P NKB113 LONG RX PD=NEWARK NJER 23 1042A EDT=CORONET MANUFACTURING Co=2105 Kerrigan Ave Union City NJER=As attorney for and on behalf of Local 945, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, I herewithnotify you that said organization has been selected as sole collective bargainingagent by a majority of your production and maintenance employees, exclusiveof office clerical and supervisory employee and such other categories of em-ployees as may be required to be excluded by the National Labor RelationsAct, as amended; and said organization herewith demands that you recognizeitas such sole and exclusive representative on behalf of said employees forpurposes of collective bargaining in regard to wages, hours, and other termsand conditions of employment.Please advise.You are required by law torefrain from recognizing or entering into contractual relations with any otherlabor organization.Please be advised further that I have this day filed a petitionfor certification with the NLRB, 22nd Region=ROTHBARD, HARRIS, and OXFELD by:SAMUEL L. ROTHBARD.The Teamsters' petition referred to in the telegram was filed in the Board's officeat 12 in. of August 23, as Case No. 22.RC-947, accompanied by six "cards" otherwiseunidentified in the record.Mrs. Falk testified that she read the foregoing telegram to her husband "wordfor word" and that "he repeated . . . as if somebody were there in the room withhim."On cross-examination, however, she confessed that she could not testify thatshe heard him "repeat some portion of the telegram to someone else," and that shehad arrived at that conclusion because he so informed her after he returned toRespondent's office.Falk testified, several times, that she didnotread the telegram9I do not credit Falk's testimony that this conversation took place while the threemen were still in Leuchter's private office and that Leuchter handed him the telephone totake the call. CORONET MANUFACTURING COMPANY647"wont for word"; that, in fact, he told hernot.to "read it to [him] word for word"; 4that he could not testify that she read to him the following portion thereof: "Pleasebe further advised that I have filed a petition this day"; that after the call was com-pleted, he told Detlefsen and Leuchter that he wasagain having"trouble from theTeamsters," that they hadsent a telegram.Leuchter and Detlefsen both testified that when Falk returned to the library aftertaking his call elsewhere, he told themnothingabout the subject of that call. I amunable to believe or find that Leucher, who impressed me as being an able lawyerwell versed in labor law, and who had scrupulously rejected several earlier offersby Respondent to recognize the Garment Workers as collective-bargaining repre-sentative because of the intervention by the Teamsters, would, only a few days later,deliberately shut his eyes and blindly consummate a contract with Respondent not-withstanding notice that the Teamsters were again challenging his client's repre-sentative status.By reason of the foregoing, together with my observation of the demeanor of thefour witnesses involved as they testified and the contradictory and evasive natureof the testimony of the two Falks, I credit the testimony of Leuchter and Detlefsenthat Falkmade no mentionof the subject of his telephone conversation with hiswife when he returned to the library. I further find that shortly after Falk rejoinedLeuchter and Detlefsen, the assembling of one copy of the agreement was completedand signed by both parties.When that task was completed, Falk asked whether the assembling and executionof theremainingcopies of the contract could be postponed, and instead, that wordbe immediately conveyed to the plant that the contract was signed so that the picketscould be removed and the normal dispatch of merchandise from the plant be imme-diately resumed.No objection being voiced thereto, Falk went to the telephone inthe library, called his wife at the plant, and informed her that the contract had beensignedand that Detlefsen wanted to speak to one of the pickets.Nadler, a businessagentfor the Garment Workers, was called to the telephone at the plant,and wasinformed by Detlefsen that the strike was settled and that the pickets could bereleased.Detlefsen's instructionswere complied with.After Detlefsen completed his talk with Nadler, Falk, for the first time informedLeuchter that his wife told him that a telegram had been received from the Team-stersmaking"some kindof demands [and that they] shouldn't make a contract."However,he made nomention of a petition.Issuesand Concluding FindingsThough other issues were sought to be interjected, my functionherein islimitedto consideration of the allegations of the specific violations of the Act raised in theGeneral Counsel's complaint.These are twofold (a) that Respondent and theGarment Workers executed their collective-bargaining agreement on August 23"with knowledge of and subsequent to [the Teamsters'] demand for recognitionand with knowledge of and subsequent to the filing of the petition" by theTeamsters, and (b) that the agreement with the Garment Workerscontained,interalia,the following union-security provision: "Membership in the Union in goodstanding shall be a condition of employment for all employeeson andafter thethirtieth day following the beginning of such employment or the execution oreffective date of this provision, whichever is the later, but not before completionof the worker's trial period."Bothallegationsare charged to be violative ofSection 8(a) (1) and 8(a) (2) of the Act.Treating these contentions in reverse order, I find nothingillegal in the union-security clause quoted above.Though, superficially, it bearssome resemblanceto similarclauseswhich the Board has held as falling short of the grace periodallowed by the proviso to Section 8(a)(3) of the Act's the clauseunder considera-tion is couched in thevery language of the provisoto that section 6 and is, therefore,found not to bein violationthereof.*But in affidavit he had given to the Board about a month earlier, Falk stated that he"repeated to Mr. Detlefsen and Mr Leuchteras [his] wiferead it over the phone to [him]5 Cases dealing with contractprovisionsrequiring union membership"within 30 days"of employment or the execution or effective date of such provision, whichever is laterSee,however, the dissent of Member Kimball inIndustrial Rayon Corporation,130 NLRB 427.9 "Provided,That nothing in this Act,or inany other statute of the United States, shallpreclude an employer from makingan agreementwith a labor organization .to requireas a conditionof employment membership therein on or after the thirtieth day followingthe beginning of such employment or the effective date of such agreement, whichever is11the later. .. . 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe remaining issue for determination is whether,in the circumstances existinghere,Respondent has disregarded the Board'sMidwest Pipingdoctrine,7as imple-mented in later Board decisions,by signing the contract on August 23 after theTeamsters had made its telegraphic demand and filed its petition with the Board.Broadly speaking,that doctrine holds that an employer violates the Act by recog-nizing or bargaining with a union in the face of a claim by a rival union and whichclaim raisesa real questionconcerning the representation of the employees involved.However, a real question concerning representation does not exist unless therecord establishes that the challenging party, the Teamsters herein,made an ade-quate showing of interest in that question,and that such interest existed at the timethe contract was executed."In the present case,as in all cases, the burden of establishing the facts to sup-port the violation alleged in the complaint rests upon the General Counsel.Thus,itwas incumbent upon the General Counsel to prove that arealquestion concern-ing representation existed when the Respondent[executed its contract with theGarment Workers on August 23, 1960]. Consequently,among other things, it wasnecessary that the General Counsel,to establish hisprima faciecase,produce evi-dencethat the representation claim"of the Teamsters was supported by an adequateshowing of interest.WilliamPenn Broadcasting Company,93 NLRB 1104.During the hearing before me, the General Counsel repeatedly took the positionthat "thismatter of interest.isamatter of administrative determinationand not litigable."In pursuitof that theory,he contended this administrativedetermination has"apparently"been made, because"otherwise,pursuant to theBoard'sRules and Regulations,the [Teamsters']petitionwould no longer bepending."Accordingly,theGeneral Counsel not only resisted all attempts bythe Garment Workers to show a lack of sufficient interestby theTeamsters to raisea real question of representation, i.e., that at the critical time herein the Team-sters had not been designated as a bargaining representativeby atleast 30 percentof Respondent's employees as required by Section 101.18 of the Board's Statementof Procedure,Series 8, but he made no attempt to even establish that such anadministrative determination hadin factbeen made.8In short,his consistent posi-tion was that this issue was not litigable in this unfair labor proceeding,a positionwhichI cannot sustain.While the General Counsel'scontention has been sustained when invoked inrepresentation cases, the Board, in its Annual Reports summarizing its decisions,took pains to entera caveatthat the rule contended for was limited to representa-tion proceedings.Thus,in its 1959 Annual Report,9 the Board states:"The suffi-ciency of a party's showing of interest is determined administratively and may notbe litigatedat the representation hearing."[Emphasis supplied.]No case has been cited to me,nor have I been able to find any, which holds thatan employer is guilty of rendering unlawful assistance to a union by entering intoa contract with that union merely upon a showing that a petition for representa-tion was earlier filed by another labor organization.10The critical, indeed the de-terminative,fact is not whether a mere demand for recognition was made, and/orsuch a petition has been filed. "The petition is nothing more than another `nakedclaim of representation."'Boston Quilting Corporation and National WaddingCo., Inc.,115NLRB 491. Instead,Respondent'sconduct,and its contract withthe Garment Workers, can be condemned in this unfair labor practice proceedingonly if a real question of representation existed at the time the agreement wasexecuted.The General Counsel having chosen to offer no proof that such a ques-tion existed,other than the filing of the petition,and the telegraphic demand, Ican only concludethat hehas failed to prove an essential element of his case."That conclusion is peculiarly appropriate here where the Garment Workers, by itsanswer and third affirmative defense, specifically denied the existence of any real7Midwest Piping & Supply Co, Inc,63 NLRB 1060.8In this connection, it will be recalled that though Respondent employed 28 to 33 em-ployees, only 6 unidentified cards were filed with the Teamsters'petition,and that only6 "employees," also unidentified as to classification, did not participate in the GarmentWorkers' strikewhen it began and that this number never exceeded 8"employees."9 Page 14 thereof;see also the Board's 1958 Annual Report, page 14"Shea Chemical Corporation,121 NLRB 1027,andSwift and Company,128 NLRB 732,are inappositeIn both cases, the Board found that the petition wassupportedby anadministratively determined showing of interest11SeeAssociated Machines,Inc,114 NLRB 390, 398-399. CORONET MANUFACTURING COMPANY649issue concerning representation by reason of the absence of an adequate and validshowing of interest.Whatever the reasons are for applying the rule of nonlitigability of the sufficiencyof a challenging party's showing of interest in a representation proceeding, theyhave no place in this unfair labor practice proceeding.A respondent in the lattertype of proceeding is denied due process of law if he is required to accept, withoutopportunity to challenge, the prosecutor's unsubstantiated statement that a condi-tion precedent to his request for injunctive relief against that respondent has beencomplied with.12Another, and perhaps even a more compelling, reason why the allegations of thecomplaint under consideration should be dismissed is that, in my opinion, theprocesses of the Board have here been invoked by the Teamsters, not to further theunderlying objectives of the Act, but to frustrate and paralyze a lawfully establishedcollective-bargaining relationship by the most devious of maneuvers.Itmust be recognized that no one in this proceeding has denied that the GarmentWorkers, on August 23, represented a majority of Respondent's production andmaintenance employees.Thus, though the complaint alleges twospecificgroundsfor setting aside the collective-bargaining relationship now existing between Re-spondent and the Garment Workers, no claim is made that the General Counsel isentitled to the injunctive relief sought herein because the Garment Workers did not,in fact, represent a majority of Respondent's employees on August 23. Indeed, nosuch challenge could be made in light of the stipulation entered into during thehearing, in which stipulation the Teamsters joined, that the Garment Workers had"22 signed cards" out of an appropriate unit of 28 to 33 employees,13 and the un-disputed evidence that all but approximately 6 employees participated in the GarmentWorkers' strike.14Under these circumstances, the Teamsters' withdrawal of intervention in CaseNo. 22-RC-903 is understandable. It realized that if it allowed the pending electionrequested by the Garment Workers to take place it would result in certain defeatfor the Teamsters, and certification of the Garment Workers, with its attendantadvantages to that organization.Accordingly, on August 18, 3 days after it prom-ised to do so, the Teamsters withdrew its intervention.By that withdrawal, the Teamsters not only evinced its abandonment of all inter-est in the determination of a bargaining representative for Respondent's employees,but it also thereby induced Respondent and the Garment Workers to negotiate andconsummate their contemplated collective-bargaining agreement. In that state ofthe record, it became incumbent upon the General Counsel to show some sufficientintervening factor justifying the Teamsters' conduct on August 23 in filing, boththe petition in Case No. 22-RC-947, and the charge in the instant proceeding.This,he has failed to do. Indeed, by filing its unfair labor practice charge herein, theTeamsters prevented the Board from promptly proceeding on theTeamsters'ownrepresentation petition.Under the circumstances existing here, the totality of the Teamsters' conductdemonstrates no sincere interest in the right of employees to bargain collectivelythrough their duly chosen representative. Instead, it points to a "dog in the man-ger" attitude and a willingness to resort to a campaign of subterfuge in an attemptto sustain turmoil among Respondent's employees, and to keep the Garment Work-ers from exercising the duties imposed upon that organization by law.Neither theGeneral Counsel, nor the Board, should lend itself to such a campaign; to do sowould constitute an abuse of the Board's processes. It is, therefore, recommendedthat the complaint be dismissed in its entirety.Upon the basis of the foregoing findings of fact, and upon the entire record, Imake the following:12 In view of my disposition of this issue,I find it unnecessary to consider the exhaustiveargument of the Garment Workers that all the facts heretofore found pertaining to theTeamsters'telegram,and the extent to which its contents were communicated to Falk, arenot sufficient to establish that Respondent had notice of the filing of the petition beforethe contractwas signed13The General Counsel specifically disavowed any intention to "challenge the validity"of these cards14 "A Board election is not the only method by which an employer may satisfy itself asto the union'smajority status."United Mine Workers v.Arkansas Oak Flooring Co,351 U S. 62, 72,footnote 8.It may do so by a showing of written authorization, or byemployee participation in a strike called by their unionLebanon Steel Foundry vN L.R B.,130 F 2d 404(C.A.D.C.) ;N.L R.B v. Samuel J Kobritz,d/b/a Star BeefCompany,193 F. 2d 8,14 (C.A. 1) 650DECISIONSOF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The operations of Respondent occur in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.The Garment Workers and the Teamsters are labor organizations within themeaning of Section 2(5) of the Act.3.Respondent has not engaged in unfair labor practices as alleged in thecomplaint.[Recommendations omitted from publication.]SheetMetalWorkers'International Association,Local UnionNo. 3, AFL-CIOandSiebler Heating & Air Conditioning, Inc.Case No. 17-C,C-12,9.October 3, 1961DECISION AND ORDEROn March 6, 1961, Trial Examiner Thomas R. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptionsto the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner except as modified herein.We find, like the Trial Examiner, that the Respondent violatedSection 8(b) (4) (i) and (ii) (B) of the Act by picketing the con-struction sites of Patrick Construction Company and Anderson Con-struction Company with an object of forcing or requiring Patrick andAnderson to cease doing business with Siebler Heating & Air Con-ditioning, Inc., and of forcing or requiring Siebler to recognize andbargain with the Respondent although the Respondent had not beencertified as the bargaining representative of Siebler's employees.However, although they concur in the Trial Examiner's ultimatefinding, Board Members Fanning and Brown do not adopt in full thebasis upon which the Trial Examiner's finding is grounded. Theyrely, instead, solely on the fact that the picketing occurred at thePatrick and Anderson construction sites at times when no employeesof Siebler, the primary employer, were present.Picketing at the'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three member panel [Members Rodgers,Fanning,and Brown].133 NLRB No. 70.